DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 2, 4-5 and 14 are cancelled. Claims 1, 13 and 17 are amended.
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 08/11/2022, with respect to claims 1, 3, 6-13 and 15-20 have been fully considered and are persuasive in light of the amendment and argument made to the claims.  The rejection of 05/13/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art includes US 9134291 B2, and US 20140319080 A1. 
US 9134291 B2 discloses a fluid analysis system for determining at least one characteristic of a drilling fluid, the fluid analysis system comprising: a pump; first and second reversible fluid ports each configured, when in a first state, to intake drilling fluid into the fluid analysis system and, when in a second state, to expel drilling fluid from the fluid analysis system; a valve fluidly coupling the first and second reversible fluid ports to the pump, the valve being configured to control the respective states of the reversible fluid ports; and at least one measurement module fluidly coupled to the pump to receive drilling fluid therefrom, the at least one measurement module being configured to determine at least one characteristic of the received drilling fluid.
US 20140319080 A1 discloses a well fluid test device includes a cell body having a first end port disposed on an upper end of the cell body, a second end port disposed on a lower end of the cell body, a first lateral port disposed on a side of the cell body, and a second lateral port disposed on a side of the cell body, and a filter medium disposed in the cell body, wherein the first and second lateral ports are disposed above the filter medium. A method of evaluating a fluid includes injecting a fluid into a well fluid test device, the well fluid test device having a filter medium, heating the fluid in the well fluid test device, establishing a pressure differential across the filter medium, establishing a filter cake on the filter medium, and maintaining at least one of a temperature and a pressure in the well fluid test device.
With respect to claims 1, 13 and 17, the references separately or in combination do not appear to teach first and second pumps each configured to move drilling fluid from a fluid collection container to a fluid chamber via corresponding first and second fluid conduits that are each connected to both the fluid collection container and the fluid chamber in combination with the specific details of each independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861